In a proceeding to nullify (1) a meeting of the respondent Kings County Republican County Committee which was called for September 27, 1974 and (2) the notices calling for such meeting, the appeal is from a judgment of the Supreme Court, Kings County, entered October 1, 1974, which adjudged that the notices of the meeting and any action taken at the meeting are nullities. Upon the written stipulation of the attorneys for the respective parties, dated October 8, 1974, the judgment is reversed, without costs, and it is adjudged that the meeting was lawfully called, that the election of officers at the meeting was lawful and that the rules adopted at the meeting were lawfully adopted. Hopkins, Acting P. J., Latham, Brennan and Munder, JJ., concur.